Exhibit 10.5

 

ALLIANCE COMMISSION SUBSTITUTION PLAN

As Amended And Restated Effective As Of January 1, 2005

 

Alliance Capital Management L.P. has established this Alliance Commission
Substitution Plan (the “Plan”) to create a compensation program to attract and
retain eligible employees expected to make a significant contribution to the
future growth and success of Alliance. The Plan was originally effective as of
January 1, 2003.

 

The right to defer Awards hereunder shall be considered a separate plan within
the Plan. Such separate plan shall be referred to as the “ACSP Deferral Plan.” 
The ACSP Deferral Plan is maintained primarily for the purpose of providing
deferred compensation to a select group of management or highly compensated
employees (a “Top Hat Employee”). No one who is not a Top Hat Employee may defer
compensation under the ACSP Deferral Plan.

 

The Plan has been amended and restated effective as of January 1, 2005 to
clarify and reflect administrative practices and to comply in good faith with
Section 409A of the Internal Revenue Code (the “Code”) and the guidance issued
thereunder (“Section 409A”). Any deferral or payment hereunder is subject to the
terms of the Plan and compliance with Section 409A, as interpreted by the
Committee in its sole discretion. Notwithstanding the foregoing or anything else
herein, none of Alliance, any Affiliate, the Committee nor any of their agents
shall have any liability to any Participant or Beneficiary as a result of any
tax, interest, penalty or other payment required to be paid or due pursuant to,
or because of a violation of, Section 409A. This restatement incorporates and
supersedes all of the amendments to the Plan through December 31, 2005.

 


ARTICLE 1
DEFINITIONS


 


SECTION 1.01. DEFINITIONS. WHENEVER USED IN THE PLAN, EACH OF THE FOLLOWING
TERMS SHALL HAVE THE MEANING FOR THAT TERM SET FORTH BELOW:


 


(A)                                  “ACCOUNT” MEANS A SEPARATE BOOKKEEPING
ACCOUNT ESTABLISHED FOR EACH PARTICIPANT FOR EACH AWARD, WITH SUCH AWARD, AS
DESCRIBED IN ARTICLE 2, CREDITED TO THE ACCOUNT MAINTAINED FOR SUCH AWARD
TOGETHER WITH EARNINGS CREDITED THEREON.


 


(B)                                 “AFFILIATE” MEANS (I) ANY ENTITY THAT,
DIRECTLY OR INDIRECTLY, IS CONTROLLED BY ALLIANCE AND (II) ANY ENTITY IN WHICH
ALLIANCE HAS A SIGNIFICANT EQUITY INTEREST, IN EITHER CASE AS DETERMINED BY THE
COMMITTEE.


 


(C)                                  “ALLIANCE” MEANS ALLIANCE CAPITAL
MANAGEMENT L.P., INCLUDING ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF ITS
BUSINESS AND ASSETS.


 


(D)                                 “APPROVED FUND” MEANS ANY MONEY-MARKET, DEBT
OR EQUITY FUND DESIGNATED BY THE COMMITTEE FROM TIME TO TIME AS AN APPROVED
FUND.

 

--------------------------------------------------------------------------------


 


(E)                                  “AWARD” MEANS ANY AWARD WHICH THE COMMITTEE
SHALL GRANT UNDER SECTION 2.01 OF THIS PLAN.


 


(F)                                    “BENEFICIARY” MEANS ONE OR MORE PERSONS,
TRUSTS, ESTATES OR OTHER ENTITIES, DESIGNATED IN ACCORDANCE WITH
SECTION 6.03(A), THAT ARE ENTITLED TO RECEIVE, IN THE EVENT OF A PARTICIPANT’S
DEATH, ANY AMOUNT OR PROPERTY TO WHICH THE PARTICIPANT WOULD OTHERWISE HAVE BEEN
ENTITLED UNDER THE PLAN.


 


(G)                                 “BENEFICIARY DESIGNATION FORM” MEANS THE
FORM ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT
COMPLETES, SIGNS AND RETURNS TO THE COMMITTEE TO DESIGNATE ONE OR MORE
BENEFICIARIES.


 


(H)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
GENERAL PARTNER OF HOLDING AND ALLIANCE.


 


(I)                                     “CAUSE” MEANS: (I) AN ACT OR ACTS
CONSTITUTING A FELONY UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF;
(II) WILLFUL DISHONESTY IN THE PERFORMANCE OF A PARTICIPANT’S DUTIES; (III) ACTS
OR OMISSIONS BY A PARTICIPANT IN THE PERFORMANCE OF HIS OR HER DUTIES WHICH ARE
SUBSTANTIALLY INJURIOUS TO THE FINANCIAL CONDITION OR BUSINESS REPUTATION OF ANY
OF THE COMPANIES; (IV) A PARTICIPANT’S CONTINUED FAILURE SUBSTANTIALLY TO
PERFORM HIS OR HER DUTIES; OR (V) WILLFUL INSUBORDINATION OR FAILURE TO FOLLOW A
LAWFUL DIRECTIVE.


 


(J)                                     “CODE” MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED FROM TIME TO TIME.


 


(K)                                  “COMMITTEE” MEANS THE ADMINISTRATIVE
COMMITTEE DESIGNATED BY ALLIANCE’S MANAGEMENT FROM TIME TO TIME TO ADMINISTER
THE PLAN.


 


(L)                                     “COMPANY” MEANS ALLIANCE AND ANY
CORPORATION OR OTHER ENTITY OF WHICH ALLIANCE OR ALLIANCE CAPITAL MANAGEMENT
HOLDING L.P. (“HOLDING”) (I) HAS SUFFICIENT VOTING POWER (NOT DEPENDING ON THE
HAPPENING OF A CONTINGENCY) TO ELECT AT LEAST A MAJORITY OF ITS BOARD OF
DIRECTORS OR OTHER GOVERNING BODY, AS THE CASE MAY BE, OR (II) OTHERWISE HAS THE
POWER TO DIRECT OR CAUSE THE DIRECTION OF ITS MANAGEMENT AND POLICIES.


 


(M)                               “DEFERRAL ELECTION FORM” MEANS THE FORM(S)
ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT COMPLETES,
SIGNS AND RETURNS TO THE COMMITTEE TO ELECT TO DEFER THE DISTRIBUTION OF AN
AWARD, INCLUDING EARNINGS THEREON, PURSUANT TO ARTICLE 5.


 


(N)                                 “DISABILITY” MEANS, WITH RESPECT TO A
PARTICIPANT, A GOOD FAITH DETERMINATION BY THE COMMITTEE THAT THE PARTICIPANT IS
PHYSICALLY OR MENTALLY INCAPACITATED AND HAS BEEN UNABLE FOR A PERIOD OF SIX
CONSECUTIVE MONTHS TO PERFORM, WITH OR WITHOUT REASONABLE ACCOMMODATION,
SUBSTANTIALLY ALL OF THE DUTIES FOR WHICH THE PARTICIPANT WAS RESPONSIBLE
IMMEDIATELY BEFORE THE COMMENCEMENT OF THE INCAPACITY. IN ORDER TO ASSIST THE
COMMITTEE IN MAKING SUCH A DETERMINATION AND AS REASONABLY REQUESTED BY THE
COMMITTEE, A PARTICIPANT WILL (I) MAKE HIMSELF OR HERSELF AVAILABLE FOR MEDICAL
EXAMINATION BY ONE OR MORE PHYSICIANS CHOSEN BY THE COMMITTEE AND APPROVED BY
THE PARTICIPANT, WHOSE APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, (II) GRANT
THE COMMITTEE AND ANY SUCH PHYSICIANS ACCESS TO ALL RELEVANT MEDICAL INFORMATION
RELATING TO THE PARTICIPANT, (III) ARRANGE TO FURNISH COPIES OF MEDICAL RECORDS
TO THE COMMITTEE AND SUCH

 

2

--------------------------------------------------------------------------------


 


PHYSICIANS, AND (IV) USE HIS OR HER BEST EFFORTS TO CAUSE THE PARTICIPANT’S OWN
PHYSICIANS TO BE AVAILABLE TO DISCUSS THE PARTICIPANT’S HEALTH WITH THE
COMMITTEE AND ITS CHOSEN PHYSICIANS.


 


(O)                                 “EARNINGS” ON ANY ACCOUNT DURING ANY PERIOD
MEANS THE AMOUNTS OF GAIN OR LOSS THAT WOULD HAVE BEEN INCURRED WITH RESPECT TO
SUCH PERIOD IF AN AMOUNT EQUAL TO THE BALANCE OF SUCH ACCOUNT AT THE BEGINNING
OF SUCH PERIOD HAD BEEN ACTUALLY INVESTED IN ACCORDANCE WITH A PARTICIPANT’S
INVESTMENT DIRECTION.


 


(P)                                 “ELIGIBLE EMPLOYEE” MEANS, FOR ANY CALENDAR
YEAR COMMENCING ON AND AFTER JANUARY 1, 2005, AN ACTIVE EMPLOYEE OF A COMPANY
WHOM THE COMMITTEE DETERMINES TO BE ELIGIBLE FOR AN AWARD. NOTWITHSTANDING THE
FOREGOING, NO ELIGIBLE EMPLOYEE WHOSE TOTAL COMPENSATION FOR A CALENDAR YEAR IS
LESS THAN SUCH AMOUNT, IF ANY, AS ESTABLISHED BY THE COMMITTEE IN WRITING SHALL
BE ELIGIBLE TO PARTICIPATE IN THE ACSP PLAN FOR THAT CALENDAR YEAR AND ANY
ADVANCE DEFERRAL ELECTION MADE BY SUCH ELIGIBLE EMPLOYEE IS MADE ON THE
CONDITION THAT SUCH ELIGIBLE EMPLOYEE SATISFIES THE TOTAL COMPENSATION
REQUIREMENT AND, IF NOT, SUCH DEFERRAL ELECTION SHALL BE NULL AND VOID AB
INITIO.


 


(Q)                                 “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME.


 


(R)                                    “FAIR MARKET VALUE” MEANS, WITH RESPECT
TO A HOLDING UNIT AS OF ANY GIVEN DATE AND EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED BY THE BOARD OR THE COMMITTEE, THE CLOSING PRICE OF A HOLDING UNIT ON
SUCH DATE AS PUBLISHED IN THE WALL STREET JOURNAL OR, IF NO SALE OF HOLDING
UNITS OCCURS ON THE NEW YORK STOCK EXCHANGE ON SUCH DATE, THE CLOSING PRICE OF A
HOLDING UNIT ON SUCH EXCHANGE ON THE LAST PRECEDING DAY ON WHICH SUCH SALE
OCCURRED AS PUBLISHED IN THE WALL STREET JOURNAL.


 


(S)                                  “HOLDING UNITS” MEANS UNITS REPRESENTING
ASSIGNMENTS OF BENEFICIAL OWNERSHIP OF LIMITED PARTNERSHIP INTERESTS IN HOLDING.


 


(T)                                    “INVESTMENT ELECTION FORM” MEANS THE
FORM ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT
COMPLETES, SIGNS AND RETURNS TO THE COMMITTEE TO DESIGNATE THE PERCENTAGE OF
SUCH AWARD TO BE TREATED AS NOTIONALLY INVESTED IN RESTRICTED UNITS OR APPROVED
FUNDS, PURSUANT TO SECTION 2.02.


 


(U)                                 “PARTICIPANT” MEANS ANY ELIGIBLE EMPLOYEE OF
ANY COMPANY WHOSE PRINCIPAL DUTIES ARE TO SELL OR MARKET THE PRODUCTS OR
SERVICES OF A COMPANY, WHOSE COMPENSATION IS ENTIRELY OR MOSTLY
COMMISSION-BASED, AND WHO HAS BEEN DESIGNATED BY THE COMMITTEE AS A PARTICIPANT
OF THE PLAN.


 


(V)                                 “PERSON” MEANS ANY INDIVIDUAL, CORPORATION,
PARTNERSHIP, ASSOCIATION, JOINT-STOCK COMPANY, TRUST, UNINCORPORATED
ORGANIZATION, GOVERNMENT OR POLITICAL SUBDIVISION THEREOF OR OTHER ENTITY.


 


(W)                               “PLAN” MEANS THE ALLIANCE COMMISSION
SUBSTITUTION PLAN, AS SET FORTH HEREIN AND AS AMENDED FROM TIME TO TIME.

 

3

--------------------------------------------------------------------------------


 


(X)                                   “RESTRICTED UNIT” MEANS A RIGHT TO RECEIVE
A HOLDING UNIT IN THE FUTURE, AS ACCOUNTED FOR IN AN ACCOUNT, SUBJECT TO VESTING
AND ANY OTHER TERMS AND CONDITIONS ESTABLISHED HEREUNDER OR BY THE COMMITTEE.


 


(Y)                                 “RETIREMENT” WITH RESPECT TO A PARTICIPANT
MEANS THAT THE EMPLOYMENT OF THE PARTICIPANT WITH THE COMPANY HAS TERMINATED ON
OR AFTER THE PARTICIPANT’S ATTAINING AGE 65.


 


(Z)                                   “TERMINATION OF EMPLOYMENT” MEANS THAT THE
PARTICIPANT INVOLVED IS NO LONGER PERFORMING SERVICES AS AN EMPLOYEE OF ANY
COMPANY OTHER THAN PURSUANT TO A SEVERANCE OR SPECIAL TERMINATION ARRANGEMENT.


 


(AA)                            “TOTAL COMPENSATION” FOR A CALENDAR YEAR MEANS
BASE SALARY PAID DURING SUCH CALENDAR YEAR, BONUS PAID FOR SUCH CALENDAR YEAR
EVEN IF PAID AFTER THE END OF SUCH CALENDAR YEAR OR DEFERRED, COMMISSIONS PAID
DURING SUCH CALENDAR YEAR AND THE AWARD FOR SUCH CALENDAR YEAR.


 


(BB)                          “UNFORESEEABLE EMERGENCY” MEANS A SEVERE FINANCIAL
HARDSHIP TO A PARTICIPANT OR FORMER PARTICIPANT WITHIN THE MEANING OF CODE
SECTION 409A RESULTING FROM (I) AN ILLNESS OR ACCIDENT OF THE PARTICIPANT OR
FORMER PARTICIPANT, THE SPOUSE OF THE PARTICIPANT OR FORMER PARTICIPANT, OR A
DEPENDENT (AS DEFINED IN SECTION 152(A) OF THE CODE) OF THE PARTICIPANT OR
FORMER PARTICIPANT, (II) LOSS OF PROPERTY OF THE PARTICIPANT OR FORMER
PARTICIPANT DUE TO CASUALTY OR (III) OTHER SIMILAR EXTRAORDINARY AND
UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF
THE PARTICIPANT OR FORMER PARTICIPANT, ALL AS DETERMINED IN THE SOLE DISCRETION
OF THE COMMITTEE.


 


(CC)                            “VESTING SCHEDULE” MEANS THE “DEFAULT VESTING
SCHEDULE” OR THE “ALTERNATIVE VESTING SCHEDULE,” AS APPLICABLE, AS PROVIDED FOR
IN SECTION 3.01.


 


ARTICLE 2
PARTICIPATION


 


SECTION 2.01. GRANT. THE COMMITTEE SHALL HAVE THE AUTHORITY TO PROVIDE FROM TIME
TO TIME FOR THE GRANT OF AWARDS TO PARTICIPANTS. THE AMOUNT OF ANY SUCH AWARD
AND THE IDENTITY OF ANY SUCH PARTICIPANT SHALL BE DESIGNATED BY THE COMMITTEE IN
ITS SOLE AND ABSOLUTE DISCRETION. THE TOTAL NOMINAL AMOUNT OF EACH AWARD WILL BE
CREDITED TO AN ACCOUNT ESTABLISHED FOR SUCH AWARD FOR THE RELEVANT PARTICIPANT,
AS OF THE END OF THE CALENDAR YEAR FOR WHICH THE DECISION TO GRANT SUCH AWARD IS
MADE (THE “EFFECTIVE DATE” FOR SUCH AWARD). AN AWARD, INCLUDING EARNINGS
THEREON, VESTS IN ACCORDANCE WITH THE TERMS OF ARTICLE 3, AND ANY SUCH VESTED
AWARD WILL BE SUBJECT TO THE RULES ON DISTRIBUTIONS AND DEFERRAL ELECTIONS UNDER
ARTICLES 4 AND 5, RESPECTIVELY.


 


SECTION 2.02. INVESTMENT ELECTIONS. EACH PARTICIPANT SHALL SUBMIT, IN ACCORDANCE
WITH DEADLINES AND PROCEDURES ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE, AN
INVESTMENT ELECTION FORM WITH RESPECT TO EACH AWARD. SUCH INVESTMENT ELECTION
FORM SHALL DESIGNATE THAT PERCENTAGE OF SUCH PARTICIPANT’S AWARD WHICH SHALL BE
TREATED FOR PURPOSES OF THE PLAN AS NOTIONALLY INVESTED IN (I) RESTRICTED UNITS
AND (II) EACH OF THE APPROVED FUNDS. THE COMMITTEE IN ITS SOLE DISCRETION MAY,
BUT SHALL NOT BE OBLIGATED TO, PERMIT EACH PARTICIPANT TO REALLOCATE NOTIONAL
INVESTMENTS IN EACH ACCOUNT AMONG RESTRICTED UNITS AND THE VARIOUS APPROVED
FUNDS

 

4

--------------------------------------------------------------------------------


 


OR JUST AMONG THE APPROVED FUNDS, SUBJECT TO, WITHOUT LIMITATION, RESTRICTIONS
AS TO THE FREQUENCY WITH WHICH SUCH REALLOCATIONS MAY BE MADE. THE COMMITTEE
MAY DETERMINE FOR EACH CALENDAR YEAR A MINIMUM PERCENTAGE AND A MAXIMUM
PERCENTAGE OF EACH AWARD THAT MAY BE TREATED AS NOTIONALLY INVESTED IN
RESTRICTED UNITS AND EACH APPROVED FUND. AS SOON AS REASONABLY PRACTICABLE AFTER
THE END OF EACH CALENDAR YEAR, A STATEMENT SHALL BE PROVIDED TO EACH SUCH
PARTICIPANT INDICATING THE CURRENT BALANCE IN EACH ACCOUNT MAINTAINED FOR THE
PARTICIPANT AS OF THE END OF THE CALENDAR YEAR, AND THE AMOUNTS IN SUCH ACCOUNT
NOTIONALLY ALLOCATED TO RESTRICTED UNITS AND EACH OF THE APPROVED FUNDS.


 


SECTION 2.03. EARNINGS ON AN ACCOUNT.


 


(A)                                  EACH AWARD FOR WHICH AN INVESTMENT ELECTION
FORM HAS BEEN VALIDLY SUBMITTED SHALL BE CREDITED TO A SEPARATE ACCOUNT IN THE
PROPORTIONS SET FORTH IN SUCH INVESTMENT ELECTION FORM OR AS DIRECTED BY THE
COMMITTEE. THE AMOUNT OF SUCH ACCOUNT SHALL BE TREATED AS NOTIONALLY INVESTED IN
RESTRICTED UNITS OR APPROVED FUNDS, AS APPLICABLE, AS OF A DATE DETERMINED BY
THE COMMITTEE (THE “EARNINGS DATE”), WHICH SHALL BE NO LATER THAN FORTY-FIVE
DAYS AFTER THE EFFECTIVE DATE. NOTWITHSTANDING SECTIONS 2.04 AND 2.05, EARNINGS
WILL BE CREDITED OR DEBITED, AS APPLICABLE, BEGINNING FROM THE EARNINGS DATE BUT
WILL NOT BE CREDITED OR DEBITED FOR ANY PERIOD PRIOR TO THE EARNINGS DATE.


 


(B)                                 NOT LESS FREQUENTLY THAN AS OF THE END OF
EACH CALENDAR YEAR FOLLOWING THE YEAR DURING WHICH AN ACCOUNT IS ESTABLISHED IN
CONNECTION WITH AN AWARD, EACH ACCOUNT MAINTAINED UNDER THE PLAN WILL BE
CREDITED OR DEBITED, AS APPLICABLE, WITH THE AMOUNT, IF ANY, NECESSARY TO
REFLECT EARNINGS AS OF THAT DATE.


 


SECTION 2.04. AWARDS INVESTED IN APPROVED FUNDS.


 


(A)                                  TO THE EXTENT THE COMMITTEE OR AN
INVESTMENT ELECTION FORM VALIDLY DIRECTS THE NOTIONAL INVESTMENT OF ALL OR A
PART OF ANY AWARD IN APPROVED FUNDS, THAT PORTION OF SUCH AWARD SO DESIGNATED
SHALL, AS OF A DATE DETERMINED BY THE COMMITTEE, BE TREATED AS NOTIONALLY
INVESTED IN SUCH APPROVED FUNDS. IF A CASH DIVIDEND OR OTHER CASH DISTRIBUTION
IS MADE WITH RESPECT TO APPROVED FUNDS, AS OF A DATE DETERMINED AND AS
CALCULATED BY THE COMMITTEE IN ITS SOLE DISCRETION, A PARTICIPANT WHOSE ACCOUNT
IS NOTIONALLY INVESTED IN APPROVED FUNDS (WHETHER VESTED OR UNVESTED) WILL HAVE
SUCH NOTIONAL INVESTMENT INCREASED BY AN AMOUNT EQUAL TO THE CASH DIVIDEND OR
OTHER CASH DISTRIBUTION THAT WOULD HAVE BEEN DUE ON THE ACCOUNT HAD THERE
ACTUALLY BEEN AN INVESTMENT IN APPROVED FUNDS. SUCH INCREASE SHALL BE
PROPORTIONATELY ALLOCATED BY THE COMMITTEE IN ITS SOLE DISCRETION BETWEEN
APPROVED FUNDS, AS APPLICABLE, AND SUCH INCREASE SHALL BE VESTED AT ALL TIMES.


 


(B)                                 TO THE EXTENT ANY APPROVED FUND IS
TERMINATED, LIQUIDATED, MERGED WITH ANOTHER FUND OR EXPERIENCES A MAJOR CHANGE
IN INVESTMENT STRATEGY OR OTHER EXTRAORDINARY EVENT, THE COMMITTEE MAY, IF SO
AUTHORIZED BY THE BOARD, IN SUCH MANNER AS IT MAY IN ITS SOLE DISCRETION DEEM
EQUITABLE, REALLOCATE OR OTHERWISE ADJUST THE AMOUNT OF ANY ACCOUNT UNDER THIS
ARTICLE 2 TO REFLECT THE OCCURRENCE OF SUCH EVENT.

 

5

--------------------------------------------------------------------------------


 

Section 2.05. Awards Invested in Restricted Units.

 


(A)                                  TO THE EXTENT THE COMMITTEE OR AN
INVESTMENT ELECTION FORM VALIDLY DIRECTS THE NOTIONAL INVESTMENT OF ALL OR
PART OF ANY AWARD IN RESTRICTED UNITS, THAT PORTION OF SUCH AWARD SO DESIGNATED
SHALL, AS OF A DATE AND BASED ON A FAIR MARKET VALUE OF A HOLDING UNIT AS
DETERMINED BY THE COMMITTEE AND PURSUANT TO PROCEDURES ESTABLISHED BY THE
COMMITTEE FROM TIME TO TIME, BE CONVERTED INTO A WHOLE NUMBER OF RESTRICTED
UNITS. FROM AND AFTER THE DATE OF SUCH CONVERSION, THAT PORTION OF AN AWARD
WHICH HAS BEEN VALIDLY MADE TO NOTIONALLY INVEST IN RESTRICTED UNITS SHALL BE
DENOMINATED, AND SHALL THEREAFTER BE TREATED FOR ALL PURPOSES AS, A GRANT OF
THAT NUMBER OF RESTRICTED UNITS DETERMINED PURSUANT TO THE PRECEDING SENTENCE.


 


(B)                                 IF A CASH DIVIDEND OR OTHER CASH
DISTRIBUTION IS MADE WITH RESPECT TO HOLDING UNITS, AS SOON AS ADMINISTRATIVELY
PRACTICABLE THEREAFTER, A DISTRIBUTION WILL BE MADE TO A PARTICIPANT WHOSE
ACCOUNT IS CREDITED WITH RESTRICTED UNITS (WHETHER VESTED OR UNVESTED) IN AN
AMOUNT (THE “EQUIVALENT DISTRIBUTION AMOUNT”) EQUAL TO THE NUMBER OF SUCH
RESTRICTED UNITS CREDITED TO THE PARTICIPANT’S ACCOUNT, TIMES THE VALUE OF THE
CASH DIVIDEND OR OTHER CASH DISTRIBUTION PER HOLDING UNIT; PROVIDED, HOWEVER, IF
A PARTICIPANT DEFERS DISTRIBUTION OF HIS AWARD UNDER ARTICLE 5, THE EQUIVALENT
DISTRIBUTION AMOUNT WILL BE CONVERTED AT SUCH TIME OR TIMES AND IN ACCORDANCE
WITH SUCH PROCEDURES AS SHALL BE ESTABLISHED BY THE COMMITTEE, INTO VESTED
RESTRICTED UNITS BASED ON THE FAIR MARKET VALUE OF A HOLDING UNIT AS DETERMINED
BY THE COMMITTEE, AND SUCH CONVERTED BENEFIT SHALL BE DISTRIBUTED IN ACCORDANCE
WITH SECTIONS 4.03 AND 4.04.


 


(C)                                  FRACTIONAL UNIT AMOUNTS REMAINING AFTER
CONVERSION UNDER THIS SECTION 2.05 MAY BE USED FOR ANY PURPOSES FOR THE BENEFIT
OF THE PARTICIPANT AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION,
INCLUDING BUT NOT LIMITED TO THE PAYMENT OF TAXES WITH RESPECT TO AN AWARD OR
DEPOSIT IN THE APPROVED FUNDS.


 


(D)                                 IN THE EVENT THAT THE COMMITTEE DETERMINES
THAT ANY DISTRIBUTION (WHETHER IN THE FORM OF CASH, LIMITED PARTNERSHIP
INTERESTS, OTHER SECURITIES, OR OTHER PROPERTY), RECAPITALIZATION (INCLUDING,
WITHOUT LIMITATION, ANY SUBDIVISION OR COMBINATION OF LIMITED PARTNERSHIP
INTERESTS), REORGANIZATION, CONSOLIDATION, COMBINATION, REPURCHASE, OR EXCHANGE
OF LIMITED PARTNERSHIP INTERESTS OR OTHER SECURITIES OF HOLDING, ISSUANCE OF
WARRANTS OR OTHER RIGHTS TO PURCHASE LIMITED PARTNERSHIP INTERESTS OR OTHER
SECURITIES OF HOLDING, ANY INCORPORATION OF HOLDING, OR OTHER SIMILAR
TRANSACTION OR EVENTS AFFECTS HOLDING UNITS SUCH THAT AN ADJUSTMENT IS
DETERMINED BY THE COMMITTEE TO BE APPROPRIATE IN ORDER TO PREVENT DILUTION OR
ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE
UNDER THE PLAN, THEN THE COMMITTEE MAY, IF SO AUTHORIZED BY THE BOARD, IN SUCH
MANNER AS IT MAY DEEM EQUITABLE, ADJUST THE NUMBER OF RESTRICTED UNITS OR
SECURITIES OF HOLDING (OR NUMBER AND KIND OF OTHER SECURITIES) SUBJECT TO
OUTSTANDING AWARDS, OR, IF DEEMED APPROPRIATE, MAKE PROVISION FOR A CASH PAYMENT
TO THE HOLDER OF AN OUTSTANDING AWARD.


 


ARTICLE 3
VESTING AND FORFEITURES


 


SECTION 3.01. GENERAL. SUBJECT TO SECTION 3.02, WITH RESPECT TO ANY AWARD
CREDITED TO AN ACCOUNT MAINTAINED FOR A PARTICIPANT IN CONNECTION WITH SUCH
AWARD, THE PARTICIPANT WILL VEST, ON EACH OF THE FIRST THREE ANNIVERSARIES OF
THE DATE ON WHICH THE AWARD IS CREDITED TO THE ACCOUNT,

 

6

--------------------------------------------------------------------------------


 


IN AN AMOUNT EQUAL TO ONE-THIRD OF THE RELEVANT AWARD, PLUS AN ALIQUOT PORTION
OF THE EARNINGS THEREON (THE “DEFAULT VESTING SCHEDULE”). NOTWITHSTANDING THE
FOREGOING, AT THE TIME OF ANY AWARD, THE COMMITTEE MAY PROVIDE FOR AN
ALTERNATIVE VESTING SCHEDULE RATHER THAN THE DEFAULT VESTING SCHEDULE (THE
“ALTERNATIVE VESTING SCHEDULE”). IF A PARTICIPANT HAS A TERMINATION OF
EMPLOYMENT AS A RESULT OF A TERMINATION FOR CAUSE OR THE PARTICIPANT’S
RESIGNATION FOR ANY REASON, THE PARTICIPANT SHALL FORFEIT THE BALANCE OF ANY
ACCOUNT MAINTAINED FOR HIM OR HER WHICH HAS NOT BEEN VESTED IN ACCORDANCE WITH
THE DEFAULT VESTING SCHEDULE OR THE ALTERNATIVE VESTING SCHEDULE, AS THE CASE
MAY BE (THE “VESTING SCHEDULE”) ON THE EFFECTIVE DATE OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT, THE COMMITTEE MAY DETERMINE,
IN ITS SOLE DISCRETION, AND ONLY IF A PARTICIPANT EXECUTES A RELEASE OF
LIABILITY IN FAVOR OF THE COMPANY IN A FORM APPROVED BY THE COMMITTEE AND
SATISFIES SUCH OTHER CONDITIONS AS ESTABLISHED BY THE COMMITTEE, THAT THE
PARTICIPANT WHO HAS A TERMINATION FOR CAUSE OR HAS RESIGNED FOR ANY REASON WILL
CONTINUE TO VEST IN THE BALANCE OF SUCH ACCOUNT FOLLOWING SUCH TERMINATION OF
EMPLOYMENT AT THE SAME TIME(S) THAT SUCH BALANCE WOULD HAVE OTHERWISE VESTED
UNDER THE VESTING SCHEDULE. FOR PURPOSES OF THIS PLAN, THE “VESTING” OF A
RESTRICTED UNIT SHALL MEAN THE LAPSING OF THE RESTRICTIONS THEREON WITH RESPECT
TO SUCH RESTRICTED UNIT.


 


SECTION 3.02. DEATH, DISABILITY, RETIREMENT OR TERMINATION WITHOUT CAUSE.
NOTWITHSTANDING SECTION 3.01, A PARTICIPANT’S ACCOUNT WILL BECOME 100% VESTED
UPON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT DUE TO DEATH, DISABILITY,
RETIREMENT OR A TERMINATION WITHOUT CAUSE.


 


ARTICLE 4
DISTRIBUTIONS


 


SECTION 4.01. GENERAL. SUBJECT TO SECTION 2.05(B), NO AWARD WILL BE DISTRIBUTED
UNLESS SUCH DISTRIBUTION IS PERMITTED UNDER THIS ARTICLE 4. THE PAYMENT OF THE
VESTED PORTION OF AN AWARD, INCLUDING EARNINGS THEREON, SHALL BE TREATED AS
DRAWN PROPORTIONATELY FROM THE INVESTMENT ALTERNATIVE(S) IN EFFECT AS OF THE
RELEVANT PAYMENT DATE. ANY SUCH PAYMENT SHALL BE MADE IN HOLDING UNITS TO THE
EXTENT SUCH PAYMENT IS ATTRIBUTABLE TO AN AWARD NOTIONALLY INVESTED IN
RESTRICTED UNITS. ANY PORTION OF AN AWARD, INCLUDING EARNINGS THEREON, THAT IS
NOT VESTED WILL NOT BE DISTRIBUTED HEREUNDER.


 


SECTION 4.02. DISTRIBUTIONS IF DEFERRAL ELECTION IS NOT IN EFFECT.


 


(A)                                  UNLESS A PARTICIPANT ELECTS OTHERWISE ON A
DEFERRAL ELECTION FORM UNDER SECTIONS 5.01 OR 5.02 (IF SUCH ELECTION IS
PERMITTED BY THE COMMITTEE), A PARTICIPANT WHO HAS NOT HAD A TERMINATION OF
EMPLOYMENT WILL HAVE THE VESTED PORTION OF HIS AWARD, INCLUDING EARNINGS
THEREON, DISTRIBUTED TO HIM ANNUALLY IN THE FORM OF A LUMP SUM AS SOON AS
ADMINISTRATIVELY PRACTICABLE AFTER SUCH PORTION VESTS UNDER THE APPLICABLE
VESTING SCHEDULE OF SECTION 3.01.


 


(B)                                 SUBJECT TO SECTION 4.04, UNLESS A
PARTICIPANT ELECTS OTHERWISE ON A DEFERRAL ELECTION FORM UNDER SECTIONS 5.01 OR
5.02 (IF SUCH ELECTION IS PERMITTED BY THE COMMITTEE), A PARTICIPANT WHO HAS HAD
A TERMINATION OF EMPLOYMENT WILL HAVE THE BALANCE OF ANY VESTED AWARD NOT PAID
UNDER SECTION 4.02(A), INCLUDING EARNINGS THEREON, DISTRIBUTED TO HIM AS
FOLLOWS:

 

7

--------------------------------------------------------------------------------


 

(I)                                     IN THE EVENT OF A PARTICIPANT’S
TERMINATION OF EMPLOYMENT DUE TO THE PARTICIPANT’S DEATH, SUCH DISTRIBUTION WILL
BE MADE TO THE PARTICIPANT’S BENEFICIARY IN A SINGLE LUMP SUM PAYMENT.

 

(II)                                  IN THE EVENT OF A PARTICIPANT’S
TERMINATION OF EMPLOYMENT DUE TO THE PARTICIPANT’S DISABILITY, RETIREMENT OR
TERMINATION WITHOUT CAUSE, SUCH DISTRIBUTION WILL BE MADE TO THE PARTICIPANT IN
A SINGLE LUMP SUM PAYMENT AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE
SIX MONTH ANNIVERSARY OF ANY SUCH TERMINATION OF EMPLOYMENT, AS APPLICABLE.

 

(III)                               IN THE EVENT THAT THE COMMITTEE DETERMINES
IN ITS SOLE DISCRETION UNDER SECTION 3.01 THAT A PARTICIPANT SHALL CONTINUE TO
VEST FOLLOWING HIS TERMINATION OF EMPLOYMENT, PAYMENTS WITH RESPECT TO THE
AWARD, INCLUDING EARNINGS THEREON, WILL BE MADE AS THE BALANCE VESTS; PROVIDED,
HOWEVER, THAT SUCH PAYMENTS MAY NOT COMMENCE PRIOR TO THE SIX MONTH ANNIVERSARY
OF SUCH TERMINATION OF EMPLOYMENT.

 


SECTION 4.03. DISTRIBUTIONS IF DEFERRAL ELECTION IS IN EFFECT.


 


(A)                                  SUBJECT TO SECTIONS 4.03(B) AND 4.04, IN
THE EVENT THAT A DEFERRAL ELECTION IS IN EFFECT WITH RESPECT TO A PARTICIPANT
PURSUANT TO SECTIONS 5.01 OR 5.02 AND THE PARTICIPANT HAS A TERMINATION OF
EMPLOYMENT FOR ANY REASON OTHER THAN DEATH OR DISABILITY, THE VESTED PORTION OF
SUCH PARTICIPANT’S AWARD, INCLUDING EARNINGS THEREON, WILL BE DISTRIBUTED TO HIM
AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE BENEFIT COMMENCEMENT DATE
SPECIFIED ON SUCH DEFERRAL ELECTION FORM AND IN THE FORM OF PAYMENT ELECTED ON
SUCH FORM.


 


(B)                                 SUBJECT TO SECTION 4.04, IN THE EVENT THAT A
DEFERRAL ELECTION FORM IS IN EFFECT WITH RESPECT TO A PARTICIPANT PURSUANT TO
SECTIONS 5.01 OR 5.02 AND SUCH PARTICIPANT SUBSEQUENTLY HAS A TERMINATION OF
EMPLOYMENT DUE TO DEATH OR DISABILITY, THE ELECTIONS MADE BY SUCH PARTICIPANT ON
HIS DEFERRAL ELECTION FORM SHALL BE DISREGARDED, AND THE VESTED PORTION OF SUCH
PARTICIPANT’S AWARD, INCLUDING EARNINGS THEREON, WILL BE DISTRIBUTED TO HIM AS
SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING SUCH TERMINATION OF EMPLOYMENT IN
A SINGLE LUMP SUM PAYMENT; PROVIDED, HOWEVER, THAT WITH RESPECT TO A TERMINATION
OF EMPLOYMENT DUE TO DISABILITY, NO SUCH DISTRIBUTION MAY BE MADE BEFORE THE
DATE WHICH IS 6 MONTHS AFTER SUCH TERMINATION OF EMPLOYMENT.


 


SECTION 4.04. PAYMENT FOLLOWING DEATH. NOTWITHSTANDING SECTIONS 4.02 AND 4.03 TO
THE CONTRARY, IN THE EVENT OF THE DEATH OF A PARTICIPANT OR A FORMER
PARTICIPANT, ANY UNDISTRIBUTED PORTION OF SUCH INDIVIDUAL’S VESTED AWARD,
INCLUDING EARNINGS THEREON, WILL BE DISTRIBUTED TO HIS BENEFICIARY IN A SINGLE
LUMP SUM DISTRIBUTION, AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE
LATER OF THE DATE THE COMMITTEE RECEIVES (I) WRITTEN NOTIFICATION IN A
FORM SATISFACTORY TO IT OF SUCH INDIVIDUAL’S DEATH, AND (II) ANY TAX WAIVER OR
OTHER DOCUMENT DEEMED RELEVANT BY THE COMMITTEE WITH RESPECT TO MAKING THE
PAYMENT.


 


SECTION 4.05. UNFORESEEABLE EMERGENCY. NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IF A PARTICIPANT OR FORMER PARTICIPANT EXPERIENCES AN UNFORESEEABLE
EMERGENCY, SUCH INDIVIDUAL MAY PETITION THE COMMITTEE TO (I) SUSPEND ANY
DEFERRALS UNDER A DEFERRAL ELECTION FORM SUBMITTED BY SUCH INDIVIDUAL AND/OR
(II) RECEIVE A PARTIAL OR FULL DISTRIBUTION OF A VESTED AWARD, INCLUDING
EARNINGS THEREON, DEFERRED BY SUCH INDIVIDUAL. THE COMMITTEE SHALL DETERMINE, IN
ITS

 

8

--------------------------------------------------------------------------------


 


SOLE DISCRETION, WHETHER TO ACCEPT OR DENY SUCH PETITION, AND THE AMOUNT TO BE
DISTRIBUTED, IF ANY, WITH RESPECT TO SUCH UNFORESEEABLE EMERGENCY; PROVIDED,
HOWEVER, THAT SUCH AMOUNT MAY NOT EXCEED THE AMOUNT NECESSARY TO SATISFY SUCH
UNFORESEEABLE EMERGENCY PLUS AMOUNTS NECESSARY TO PAY TAXES REASONABLY
ANTICIPATED AS A RESULT OF THE DISTRIBUTION, AFTER TAKING INTO ACCOUNT THE
EXTENT TO WHICH SUCH HARDSHIP IS OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR
COMPENSATION BY INSURANCE OR OTHERWISE OR BY LIQUIDATION OF THE INDIVIDUAL’S
ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE
SEVERE FINANCIAL HARDSHIP).

 


ARTICLE 5
DEFERRALS OF COMPENSATION


 


SECTION 5.01. INITIAL DEFERRAL ELECTION. THE COMMITTEE MAY PERMIT DEFERRAL
ELECTIONS IN ITS SOLE AND ABSOLUTE DISCRETION IN ACCORDANCE WITH PROCEDURES
ESTABLISHED BY THE COMMITTEE FOR THIS PURPOSE FROM TIME TO TIME. IF SO
PERMITTED, A PARTICIPANT MAY ELECT IN WRITING ON A DEFERRAL ELECTION FORM TO
HAVE THE PORTION OF THE AWARD WHICH VESTS, INCLUDING EARNINGS THEREON,
DISTRIBUTED AS OF A DISTRIBUTION COMMENCEMENT DATE ELECTED BY THE PARTICIPANT
THAT OCCURS FOLLOWING THE DATE THAT SUCH AWARD BECOMES OR IS SCHEDULED TO BECOME
100% VESTED UNDER THE APPLICABLE VESTING SCHEDULE, OR, IF EARLIER AND SO
PERMITTED BY THE COMMITTEE, SIX MONTHS FOLLOWING SUCH PARTICIPANT’S TERMINATION
OF EMPLOYMENT. ANY SUCH DISTRIBUTION SHALL BE MADE IN SUCH FORM(S) AS PERMITTED
BY THE COMMITTEE AT THE TIME OF DEFERRAL (INCLUDING, IF PERMITTED BY THE
COMMITTEE, A SINGLE LUMP SUM OR SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS OVER A
PERIOD OF UP TO TEN YEARS) AS ELECTED BY THE PARTICIPANT. IF THE PARTICIPANT HAS
FAILED TO PROPERLY ELECT A DISTRIBUTION COMMENCEMENT DATE, THE PARTICIPANT WILL
BE DEEMED TO HAVE ELECTED TO HAVE THE AWARD DISTRIBUTED AS THE AWARD VESTS, AND
IF THE PARTICIPANT HAS FAILED TO PROPERLY ELECT A METHOD OF PAYMENT, THE
PARTICIPANT WILL BE DEEMED TO HAVE ELECTED TO HAVE THE AWARD DISTRIBUTED IN THE
FORM OF A LUMP SUM. IF DEFERRALS ARE PERMITTED BY THE COMMITTEE, SUCH DEFERRAL
ELECTION FORM MUST SUBMITTED TO THE COMMITTEE (OR ITS DELEGATE) NO LATER THAN
THE LAST DAY OF THE CALENDAR YEAR PRIOR TO THE EFFECTIVE DATE OF AN AWARD UNDER
SECTION 2.01, EXCEPT THAT A DEFERRAL ELECTION FORM MAY ALSO BE SUBMITTED TO THE
COMMITTEE (OR ITS DELEGATE) IN ACCORDANCE WITH THE FOLLOWING:


 


(A)                                  IN THE CASE OF THE FIRST YEAR IN WHICH A
PARTICIPANT BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN AND WITH RESPECT TO
SERVICES TO BE PERFORMED SUBSEQUENT TO SUCH DEFERRAL ELECTION, A DEFERRAL
ELECTION FORM MAY BE SUBMITTED WITHIN 30 DAYS AFTER THE DATE THE PARTICIPANT
BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


(B)                                 WITH RESPECT TO THE DEFERRAL OF AN AWARD
SUBJECT TO SECTION 409A OF THE CODE THAT RELATES ALL OR IN PART TO SERVICES
PERFORMED BETWEEN JANUARY 1, 2005 AND DECEMBER 31, 2005, A DEFERRAL ELECTION
FORM MAY BE SUBMITTED BY MARCH 15, 2005.


 


(C)                                  A DEFERRAL ELECTION FORM MAY BE SUBMITTED
AT SUCH OTHER TIME OR TIMES AS PERMITTED BY THE COMMITTEE IN ACCORDANCE WITH
SECTION 409A OF THE CODE.


 


SECTION 5.02. CHANGES IN TIME AND FORM OF DISTRIBUTION. THE ELECTIONS SET FORTH
IN A PARTICIPANT’S DEFERRAL ELECTION FORM GOVERNING THE PAYMENT OF THE VESTED
PORTION OF AN AWARD, INCLUDING EARNINGS THEREON, PURSUANT TO SECTION 5.01 SHALL
BE IRREVOCABLE AS TO THE AWARD COVERED BY SUCH ELECTION; PROVIDED, HOWEVER, IF
PERMITTED BY THE COMMITTEE, A PARTICIPANT SHALL

 

9

--------------------------------------------------------------------------------


 


BE PERMITTED TO CHANGE THE TIME AND FORM OF DISTRIBUTION OF SUCH AWARD BY MAKING
A SUBSEQUENT ELECTION ON A DEFERRAL ELECTION FORM SUPPLIED BY THE COMMITTEE FOR
THIS PURPOSE IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE COMMITTEE FROM
TIME TO TIME, PROVIDED THAT ANY SUCH SUBSEQUENT ELECTION DOES NOT TAKE EFFECT
FOR AT LEAST 12 MONTHS, IS MADE AT LEAST 12 MONTHS PRIOR TO THE SCHEDULED
DISTRIBUTION COMMENCEMENT DATE FOR SUCH AWARD AND THE SUBSEQUENT ELECTION DEFERS
COMMENCEMENT OF THE DISTRIBUTION FOR AT LEAST FIVE YEARS FROM THE DATE SUCH
PAYMENT OTHERWISE WOULD HAVE BEEN MADE.


 


ARTICLE 6
ADMINISTRATION; MISCELLANEOUS


 


SECTION 6.01. ADMINISTRATION OF THE PLAN. THE PLAN IS INTENDED TO BE AN
UNFUNDED, NON-QUALIFIED INCENTIVE PLAN AND THE ACSP DEFERRAL PLAN IS INTENDED TO
BE AN UNFUNDED, NON-QUALIFIED DEFERRED COMPENSATION PLAN WITHIN THE MEANING OF
ERISA AND SHALL BE ADMINISTERED BY THE COMMITTEE AS SUCH. THE RIGHT OF ANY
PARTICIPANT OR BENEFICIARY TO RECEIVE DISTRIBUTIONS UNDER THE PLAN SHALL BE AS
AN UNSECURED CLAIM AGAINST THE GENERAL ASSETS OF ALLIANCE. NOTWITHSTANDING THE
FOREGOING, ALLIANCE, IN ITS SOLE DISCRETION, MAY ESTABLISH A “RABBI TRUST” TO
PAY BENEFITS HEREUNDER. THE COMMITTEE SHALL HAVE THE FULL POWER AND AUTHORITY TO
ADMINISTER AND INTERPRET THE PLAN AND TO TAKE ANY AND ALL ACTIONS IN CONNECTION
WITH THE PLAN, INCLUDING, BUT NOT LIMITED TO, THE POWER AND AUTHORITY TO
PRESCRIBE ALL APPLICABLE PROCEDURES, FORMS AND AGREEMENTS. THE COMMITTEE’S
INTERPRETATION AND CONSTRUCTION OF THE PLAN, INCLUDING ITS COMPUTATION OF
NOTIONAL INVESTMENT RETURNS AND EARNINGS, SHALL BE CONCLUSIVE AND BINDING ON ALL
PERSONS HAVING AN INTEREST IN THE PLAN.


 


SECTION 6.02. AMENDMENT, SUSPENSION AND TERMINATION OF THE PLAN. THE COMMITTEE
RESERVES THE RIGHT AT ANY TIME, WITHOUT THE CONSENT OF ANY PARTICIPANT OR
BENEFICIARY AND FOR ANY REASON, TO AMEND, SUSPEND OR TERMINATE THE PLAN IN WHOLE
OR IN PART IN ANY MANNER; PROVIDED THAT NO SUCH AMENDMENT, SUSPENSION OR
TERMINATION SHALL REDUCE THE BALANCE IN ANY ACCOUNT PRIOR TO SUCH AMENDMENT,
SUSPENSION OR TERMINATION OR IMPOSE ADDITIONAL CONDITIONS ON THE RIGHT TO
RECEIVE SUCH BALANCE, EXCEPT AS REQUIRED BY LAW.


 


SECTION 6.03. GENERAL PROVISIONS.

 


(A)                                  TO THE EXTENT PROVIDED BY THE COMMITTEE,
EACH PARTICIPANT MAY FILE WITH THE COMMITTEE A WRITTEN DESIGNATION OF ONE OR
MORE PERSONS, INCLUDING A TRUST OR THE PARTICIPANT’S ESTATE, AS THE BENEFICIARY
ENTITLED TO RECEIVE, IN THE EVENT OF THE PARTICIPANT’S DEATH, ANY AMOUNT OR
PROPERTY TO WHICH THE PARTICIPANT WOULD OTHERWISE HAVE BEEN ENTITLED UNDER THE
PLAN. A PARTICIPANT MAY, FROM TIME TO TIME, REVOKE OR CHANGE HIS OR HER
BENEFICIARY DESIGNATION BY FILING A NEW DESIGNATION WITH THE COMMITTEE. IF (I) 
NO SUCH BENEFICIARY DESIGNATION IS IN EFFECT AT THE TIME OF A PARTICIPANT’S
DEATH, (II) NO DESIGNATED BENEFICIARY SURVIVES THE PARTICIPANT, OR (III) A
DESIGNATION ON FILE IS NOT LEGALLY EFFECTIVE FOR ANY REASON, THEN THE
PARTICIPANT’S ESTATE SHALL BE THE PARTICIPANT’S BENEFICIARY.


 


(B)                                 NEITHER THE ESTABLISHMENT OF THE PLAN NOR
THE GRANT OF ANY AWARD OR ANY ACTION OF ANY COMPANY, THE BOARD, OR THE COMMITTEE
PURSUANT TO THE PLAN, SHALL BE HELD OR CONSTRUED TO CONFER UPON ANY PARTICIPANT
ANY LEGAL RIGHT TO BE CONTINUED IN THE EMPLOY OF ANY COMPANY. EACH

 

10

--------------------------------------------------------------------------------


 


COMPANY EXPRESSLY RESERVES THE RIGHT TO DISCHARGE ANY PARTICIPANT WITHOUT
LIABILITY TO THE PARTICIPANT OR ANY BENEFICIARY, EXCEPT AS TO ANY RIGHTS WHICH
MAY EXPRESSLY BE CONFERRED UPON THE PARTICIPANT UNDER THE PLAN.


 


(C)                                  AN AWARD HEREUNDER SHALL NOT BE TREATED AS
COMPENSATION, WHETHER UPON SUCH AWARD’S GRANT, VESTING, PAYMENT OR OTHERWISE,
FOR PURPOSES OF CALCULATING OR ACCRUING A BENEFIT UNDER ANY OTHER EMPLOYEE
BENEFIT PLAN EXCEPT AS SPECIFICALLY PROVIDED BY SUCH OTHER EMPLOYEE BENEFIT
PLAN.


 


(D)                                 NOTHING CONTAINED IN THE PLAN, AND NO ACTION
TAKEN PURSUANT TO THE PLAN, SHALL CREATE OR BE CONSTRUED TO CREATE A FIDUCIARY
RELATIONSHIP BETWEEN ANY COMPANY AND ANY OTHER PERSON.


 


(E)                                  NEITHER THE ESTABLISHMENT OF THE PLAN NOR
THE GRANTING OF AN AWARD HEREUNDER SHALL BE HELD OR CONSTRUED TO CREATE ANY
RIGHTS TO ANY COMPENSATION, INCLUDING SALARY, BONUS OR COMMISSIONS, NOR THE
RIGHT TO ANY OTHER AWARD OR THE LEVELS THEREOF UNDER THE PLAN.


 


(F)                                    NO AWARD NOR RIGHT TO RECEIVE ANY
PAYMENT, INCLUDING RESTRICTED UNITS, UNDER THE PLAN MAY BE TRANSFERRED OR
ASSIGNED, PLEDGED OR OTHERWISE ENCUMBERED BY ANY PARTICIPANT OR BENEFICIARY
OTHER THAN BY WILL, BY THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION OR BY A
COURT OF COMPETENT JURISDICTION. ANY OTHER ATTEMPTED ASSIGNMENT OR ALIENATION OF
ANY PAYMENT HEREUNDER SHALL BE VOID AND OF NO FORCE OR EFFECT.


 


(G)                                 IF ANY PROVISION OF THE PLAN SHALL BE HELD
ILLEGAL OR INVALID, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE REMAINING
PROVISIONS OF THE PLAN, AND THE PLAN SHALL BE CONSTRUED AND ENFORCED AS IF THE
ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED IN THE PLAN.


 


(H)                                 ANY NOTICE TO BE GIVEN BY THE COMMITTEE
UNDER THE PLAN TO ANY PARTY SHALL BE IN WRITING ADDRESSED TO SUCH PARTY AT THE
LAST ADDRESS SHOWN FOR THE RECIPIENT ON THE RECORDS OF ANY COMPANY OR
SUBSEQUENTLY PROVIDED IN WRITING TO THE COMMITTEE. ANY NOTICE TO BE GIVEN BY A
PARTY TO THE COMMITTEE UNDER THE PLAN SHALL BE IN WRITING ADDRESSED TO THE
COMMITTEE AT THE ADDRESS OF ALLIANCE.


 


(I)                                     SECTION HEADINGS HEREIN ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING OF ANY PROVISION
OF THE PLAN.


 


(J)                                     THE PROVISIONS OF THE PLAN SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


(K)                                  THERE SHALL BE WITHHELD FROM EACH PAYMENT
MADE PURSUANT TO THE PLAN ANY TAX OR OTHER CHARGE REQUIRED TO BE WITHHELD
THEREFROM PURSUANT TO ANY FEDERAL, STATE OR LOCAL LAW. A COMPANY BY WHOM A
PARTICIPANT IS EMPLOYED SHALL ALSO BE ENTITLED TO WITHHOLD FROM ANY COMPENSATION
PAYABLE TO A PARTICIPANT ANY TAX IMPOSED BY SECTION 3101 OF THE CODE, OR ANY
SUCCESSOR PROVISION, ON ANY AMOUNT CREDITED TO THE PARTICIPANT; PROVIDED,
HOWEVER, THAT IF FOR ANY REASON THE COMPANY DOES NOT SO WITHHOLD THE ENTIRE
AMOUNT OF SUCH TAX ON A TIMELY BASIS, THE PARTICIPANT SHALL BE REQUIRED TO
REIMBURSE ALLIANCE FOR THE AMOUNT OF THE TAX NOT WITHHELD PROMPTLY UPON
ALLIANCE’S REQUEST THEREFORE. WITH RESPECT TO RESTRICTED UNITS: (I) IN THE EVENT
THAT THE COMMITTEE DETERMINES THAT ANY FEDERAL, STATE OR LOCAL TAX OR ANY OTHER
CHARGE IS REQUIRED BY

 

11

--------------------------------------------------------------------------------


 


LAW TO BE WITHHELD WITH RESPECT TO THE RESTRICTED UNITS OR THE VESTING OF
RESTRICTED UNITS (A “WITHHOLDING AMOUNT”) THEN, IN THE DISCRETION OF THE
COMMITTEE, EITHER (X) PRIOR TO OR CONTEMPORANEOUSLY WITH THE DELIVERY OF HOLDING
UNITS TO THE RECIPIENT, THE RECIPIENT SHALL PAY THE WITHHOLDING AMOUNT TO
ALLIANCE IN CASH OR IN VESTED HOLDING UNITS ALREADY OWNED BY THE RECIPIENT
(WHICH ARE NOT SUBJECT TO A PLEDGE OR OTHER SECURITY INTEREST), OR A COMBINATION
OF CASH AND SUCH HOLDING UNITS, HAVING A TOTAL FAIR MARKET VALUE, AS DETERMINED
BY THE COMMITTEE, EQUAL TO THE WITHHOLDING AMOUNT; (Y) ALLIANCE SHALL RETAIN
FROM ANY VESTED HOLDING UNITS TO BE DELIVERED TO THE RECIPIENT THAT NUMBER OF
HOLDING UNITS HAVING A FAIR MARKET VALUE, AS DETERMINED BY THE COMMITTEE, EQUAL
TO THE WITHHOLDING AMOUNT (OR SUCH PORTION OF THE WITHHOLDING AMOUNT THAT IS NOT
SATISFIED UNDER CLAUSE (X) AS PAYMENT OF THE WITHHOLDING AMOUNT; OR (Z) IF
HOLDING UNITS ARE DELIVERED WITHOUT THE PAYMENT OF THE WITHHOLDING AMOUNT
PURSUANT TO EITHER CLAUSE (X) OR (Y), THE RECIPIENT SHALL PROMPTLY PAY THE
WITHHOLDING AMOUNT TO ALLIANCE ON AT LEAST SEVEN BUSINESS DAYS NOTICE FROM THE
COMMITTEE EITHER IN CASH OR IN VESTED HOLDING UNITS OWNED BY THE RECIPIENT
(WHICH ARE NOT SUBJECT TO A PLEDGE OR OTHER SECURITY INTEREST), OR A COMBINATION
OF CASH AND SUCH HOLDING UNITS, HAVING A TOTAL FAIR MARKET VALUE, AS DETERMINED
BY THE COMMITTEE, EQUAL TO THE WITHHOLDING AMOUNT, AND (II) IN THE EVENT THAT
THE RECIPIENT DOES NOT PAY THE WITHHOLDING AMOUNT TO ALLIANCE AS REQUIRED
PURSUANT TO CLAUSE (I) OR MAKE ARRANGEMENTS SATISFACTORY TO ALLIANCE REGARDING
PAYMENT THEREOF, ALLIANCE MAY WITHHOLD ANY UNPAID PORTION THEREOF FROM ANY
AMOUNT OTHERWISE DUE THE RECIPIENT FROM ALLIANCE.

 

12

--------------------------------------------------------------------------------